IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. PD-0193-13



                      MANLEY DEWAYNE JOHNSON, Appellant

                                               v.

                                  THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE FOURTEENTH COURT OF APPEALS
                            HARRIS COUNTY

       C OCHRAN, J., filed a concurring opinion.

       I join the Court’s opinion. I write separately only to suggest that if a defendant has

legitimate concerns about the correct imposition or amount of court costs, his issue is best

addressed on direct appeal while he has an attorney and the necessary documents are easily

created, reviewed, and, if necessary, revised. Furthermore, appellate courts may order an

abatement to the trial court to address evidentiary sufficiency or financial ability issues in an

appropriate case.

       Thus, if the record does not already contain a bill of costs that lists out the various
                                                        Johnson     Concurring Opinion     Page 2

mandatory and discretionary assessments, the conscientious attorney will ask for its

preparation and inclusion in the appellate record.          He can then review the various

components to ensure that each item is, in fact, properly entered 1 and that the total cost is a

correct sum of its constituent parts. In the vast majority of cases that we have recently

reviewed, the court costs have been correctly computed and entered, but there have been

occasional errors which could be easily repaired if the mistake is pointed out early in the

process. Furthermore, if the appellate attorney gives his client a copy of the itemized bill of

costs, the defendant will not be surprised when county officials begin collection efforts under

Chapter 103 of the Code of Criminal Procedure.2

       With these comments, I join the Court’s opinion.

Filed: February 26, 2014
Publish




       1
        Some “mandatory” costs are only for certain types of cases, yet some cost bills have
included those “mandatory” costs in other types of cases.
       2
          Although a defendant may file a motion requesting a correction of costs under Article
103.008, this procedure is, at best, clumsy and difficult. As the Court correctly notes, a bill of
costs filed with the appellate record “is the most expedient, and therefore, preferable method” of
informing the defendant of the court costs assessed and of correcting them if necessary. Majority
op. at 17.